Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Howard & Majewski LLP August 30, 2010 VIA EDGAR Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 RE: Artio Global Investment Funds (the Trust) File Nos. (33-47507) and (811-6652) PostEffective Amendment No. 52 Ladies and Gentlemen: Transmitted herewith on behalf of the Trust is Post-Effective Amendment No. 52 to the Trusts Registration Statement on Form N-1A. This filing, made under Rule 485(a)(2), contains the Prospectus and Statement of Additional Information for a new series of the Artio Global Investment Funds, the Local Emerging Markets Debt Fund (the Fund). Please contact Thomas M. Majewski of Howard & Majewski LLP, counsel to the Fund at 646-737-4951 in connection with any questions or comments regarding the filing. Sincerely, /s/ Thomas M. Majewski Thomas M. Majewski
